Title: To George Washington from Major Joseph Prowell, 5 April 1779
From: Prowell, Joseph
To: Washington, George


Sir
Haverstraw [N.Y.] April 5th 1779
Agreeable to General McDougalls Instructions—I Herewith Transmit your Excellency A Return of Col: Malcoms and late Pattons Regiments—when Paraded to March—The General Requested I might Mention Tents as the Detachment—is Entirely without—and he Was Uncertain Whether the Service Required Any or Not—Lieut. Jackson will Wait Any Orders Your Excellency may please to give on this Subject. I have the Honor to be with great Regard Your Excellencys Most Obedt Servt
J. Prowell
